                      Case 1:15-cv-03598-GHW Document 110 Filed 08/31/20 Page 1 of 1
                                                                          USDC SDNY
                                   RAAB, STURM & GANCHROW, LLP DOCUMENT
                                                COUNSELORS AT LAW         ELECTRONICALLY FILED
                                           2125 CENTER AVENUE, SUITE 100  DOC #:
                                            FORT LEE, NEW JERSEY 07024    DATE FILED: 8/31/2020
                                                        Tel: (201)292-0150
                                                        FAX: (201)292-0152        MEMORANDUM ENDORSED
            RONALD RAAB*
            IRA A. STURM****
            ARI D. GANCHROW**

                   ————
          * ADMITTED IN NY
         **ADMITTED IN NY AND NJ
        ***ADMITTED IN NY AND CT
       ****ADMITTED IN NY AND FLA
       *****ADMITTED IN NY, NJ AND MD




                                                                             August 28, 2020
        VIA ECF ELECTRONIC FILING
        Hon. Gregory H. Woods
        United States District Court
        Southern District of New York
        500 Pearl Street, Courtroom 12C
        New York, New York 10007-1312

                     Re:         Building Service 32BJ Health Fund, et al. v. Nutrition Mgmt. Servs. Co.,
                                 Case No. 15-cv-3598

        Dear Judge Woods:

                 Our firm is counsel for the Building Service 32BJ Benefit Funds (the “Funds”), the
        Plaintiffs in the above-referenced matter. Presently, the parties’ Pre-Trial Proposed Conclusions
        of Fact, Conclusions of Law, and Memoranda of Law are due today, August 28, 2020. The
        parties jointly ask that this deadline, and the deadlines for the parties’ responses to said filings,
        be adjourned for forty-five (45) days. This deadline was previously adjourned once, from July
        31, 2020 to August 28, 2020.

               This matter appears extremely close to settlement. This morning, Defendant made a
        settlement proposal that must be reviewed by the Funds’ Trustees. The Trustees meet on or about
        September 23, 2020, and this proposal will be reviewed at that time. In light of this development,
        and the high likelihood that this matter will settle, the parties seek this adjournment.

               Thank you for your attention to this matter. If you have any questions or concerns, please
        do not hesitate to contact the undersigned.

Application granted. The deadline for the parties to submit their pretrial materials is extended to October 15, 2020.

SO ORDERED.                                                               _____________________________________
Dated: August 31, 2020                                                            GREGORY H. WOODS
                                                                                 United States District Judge
New York, New York
